                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

JAY F. CASTEEL, an individual;

                     Plaintiff,                         4:16CV3166

      vs.
                                                          ORDER
CITY OF CRETE,

                     Defendant.


      During the conference call held today, counsel requested additional time to
prepare and file their cross-motions for summary judgment. A pretrial conference
is scheduled in this case for March 12, 2019, and the jury trial is scheduled for
March 25, 2019.


      Accordingly,


      IT IS ORDERED:


      1)    The summary judgment deadline is extended to January 11, 2019.

      2)    The pretrial conference and jury trial are continued pending further
            order of the court. If this case is not fully resolved by summary
            judgment, within ten (10) days after the summary judgment ruling,
            the parties shall contact the undersigned magistrate judge’s
            chambers to re-schedule the pretrial conference and trial.


      December 4, 2018.
                                           BY THE COURT:

                                           s/ Cheryl R. Zwart
                                           United States Magistrate Judge
